Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 17368871 on 7/7/2021.

Allowable Subject Matter
Claims 5-6, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 17-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zdornov (U.S. Patent App Pub 20180145900).

	Regarding claim 1,
Zdornov teaches the apparatus, comprising: a network interface, configured to communicate with a network that comprises a plurality of switches interconnected in a Cartesian topology having multiple dimensions; and See claim 1, paragraphs 7-8, abstract, Zdornov teaches “comprising: a network interface, configured to communicate with a network that comprises a plurality of switches interconnected in a Cartesian topology having multiple dimensions; and a processor, configured to: predefine an order among the dimensions of the Cartesian topology; )
a processor, configured to: predefine multiple turn types of turns in the Cartesian topology, wherein each turn traverses a first hop successively followed by a second hop, wherein each turn type is defined at least by identities of first and second dimensions traversed respectively in the first and in the second hops; (See claim 1, paragraphs 8, 9, 23, 28, 56, Zdornov teaches “Note that in general deadlock-freedom is a property of multiple routes combined. For example, if all the routes in the network are defined using the DOR scheme, deadlock freedom is guaranteed. If, however, a given route is derived using the DOR scheme, but there are other routes not obeying the DOR scheme, these routes and the DOR-derived route can together create a deadlock condition…. The network manager evaluates for each scanned switch multiple candidate routes to the destination switch. The network manager selects among the candidate routes one or more routes based on a selection criterion that prefers routes containing a minimal number of "opposite turns," i.e., a minimal number of switches in which the route changes from traversal along a given dimension to traversal along a lower dimension. The relation "lower" refers to the predefined order set over the dimensions. In the disclosed embodiments, the number of VLs required is directly related to the number of opposite-turns, and therefore the disclosed route selection criterion minimizes the number of VLs”)
search for one or more preferred routes via the network from a source switch to a destination switch, by evaluating candidate routes based at least on a number of Virtual Lanes (VLs) required for preventing a deadlock condition caused by a candidate route, wherein the number of VLs required depends on an ordered sequence of the turn types of the turns formed by a sequence of hops comprising the candidate route; and (See claims 1-2, paragraphs 8, 11, 28, 24,  Zdornov teaches “searching, by the processor, for a preferred route via the network from a source switch to a destination switch, by evaluating candidate routes based at least on respective numbers of switches along the candidate routes for which traversal to a next-hop switch changes from one of the dimensions to another of the dimensions opposite to the predefined order;”)
configure one or more of the switches in the network to route packets from the source switch to the destination switch along one or more of the preferred routes. (See claim 1, paragraphs 11, 28,  Zdornov teaches “and configure one or more of the switches in the network to route packets from the source switch to the destination switch along the preferred route.”)

	Regarding claim 2,
Zdornov teaches the apparatus according to claimn1, wherein the processor is configured to evaluate the candidate route by concatenating a candidate hop to the candidate route, and evaluating the number of VLs required depending on (i) the turn type of a turn created by the candidate hop followed by an initial hop of the candidate route, and (ii) the sequential pattern of turn types in the candidate route prior to concatenating the candidate hop. (See paragraphs 28, 84, 97, 51,  Zdornov traches evaluating candidate route by concatenating related to the turn type and pattern of turns)

	Regarding claim 3,
Zdornov teaches the apparatus according to claim 2, wherein the processor is configured to evaluate the candidate route by concatenating to the candidate route multiple different candidate hops to produce multiple respective extended candidate routes, and selecting an extended candidate route satisfying a predefined route selection criterion. (See paragraphs 8, 10, 51, claim 3,  Zdornov teaches concatenating different routes to provide and extended route)

	Regarding claim 4,
Zdornov teaches the apparatus according to claim 3, wherein the route selection criterion comprises one or more of (i) selecting a shortest-path route among the extended candidate routes, (ii) selecting an extended candidate route having a minimal number of Vs required among the extended candidate routes, and (iii) selecting an extended candidate route for which the number of VLs required meets a predefined Vt budget. (See paragraphs 10, 18, 21, Zdornov teaches shortest path routing)

	Regarding claim 7,
Zdornov teaches the apparatus according to claim 1, wherein the processor is configured to configure the switches to re- associate a packet received by traversing a given hop and that is associated with a given VL, with a VL value that depends on (i) the given VL and (ii) a turn type of a turn created by the given hop followed by a next hop to which the packet is forwarded. (See paragraphs 9, 10, claim 6, Zdornov teaches “wherein the processor is configured to configure the switches to re-associate packets, which are received associated with a given Virtual Lane (VL) and in a next hop begin traversing a different dimension opposite to the predefined order, with a VL different from the given VL.”)

	Regarding claim 8,
Zdornov teaches the apparatus according to claim 1, wherein the processor is configured to define adaptive routing rules for the switches by defining for a given ingress interface of the source switch at least two egress interfaces for routing packets from the source switch to the destination switch without exceeding a predefined VL budget, and to configure the switches to apply adaptive routing from the source switch to the destination switch using the at least two egress interfaces. (See claim 7, paragraphs 10, 100, 10, Zdornov teaches “the processor is configured to define adaptive routing rules for the switches by defining for a given ingress interface of the source switch at least two egress interfaces for routing packets from the source switch to the destination switch without exceeding a VL budget of the source switch, and to configure the switches to apply adaptive routing from the source switch to the destination switch using the at least two egress interfaces.”)

	Regarding claim 9,
Zdornov teaches the apparatus according to claim 1, wherein the processor is configured to build adaptive routing rules for routing from a source switch to a destination switch, by finding two or more routes from the source switch to the destination switch, each route meets a predefined VL budget, and calculating the number of the VLs required by each route based on the turn type of the turn traversing from the source switch to a selected neighbor switch of the source switch, and on a precalculated route having a minimal number of VLs required for traversing from the selected neighbor switch to the destination switch. (See claim 7, paragraphs 10, 100, 102 Zdornov teaches “(i) the packet's ingress interface and current VL value, (ii) candidate egress interfaces and the p.inc value of the respective neighbor switches, (iii) whether routing via the candidate egress interface creates an opposite-turn, and (iv) whether the switch itself creates an opposite-turn, which depends on the dimension from which the ingress packet arrives. Note that by using the above design constraints, a switch may have different groups of egress interfaces available for adaptive routing, depending on the VL value of the ingress packet”)

	Regarding claim 10,
Zdornov teaches the apparatus according to claim 1, wherein the processor is configured to search for the preferred route while refraining from evaluating candidate routes in which at least one of the switches, or a physical link connecting two of the switches, is missing from the Cartesian topology or malfunctions. (See claim 9, 10, paragraphs 83-84, Zdornov teaches “the processor is configured to search for the preferred route while refraining from evaluating candidate routes in which at least one of the switches, or a physical link connecting two of the switches, is missing from the Cartesian topology or malfunctions.”)

Claims 11-14, 17-20 list all the same elements of claims 1-4, 7-10, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 1-4, 7-10 applies equally as well to claims 11-14, 17-20.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of United States Patent 10404574.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. 
16.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of United States Patent 11108679.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444